UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6644


TIMOTHY CLARIDY,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:11-cv-01620-RDB)


Submitted:   July 19, 2012                 Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Claridy, Appellant Pro Se. Philip S. Jackson, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Timothy    Claridy       appeals     the   district    court’s      order

dismissing as moot his motion for the return of property.                           We

have     reviewed     the        record   and    find   no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Claridy v. United States, No. 1:11-cv-01620-RDB (D. Md.

Mar.   28,   2012).         We    further   grant   Claridy’s      motion   to   file

exhibits to his informal brief.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                            AFFIRMED




                                            2